EXHIBIT A
 I

            *               ••’I. »-.•••




         SHERIFFS ENTRY OF SERVICE
                                                                                       Superior Court         □       Magistrate Court             □
         Civil Action No.                  19-SCCV-089530                              State Court            H       Probate Court                □
     i
                                                                                       Juvenile Court         □
         Date Filed                        01/24/19 10:28 AM
                                                                                       Georgia,      BIBB                       COUNTY
                                                                                       Kilpatrick, Jennifer
         Attorney’s Address                David Dozier
                                           Dozier Law Firm
                                           327 Third Street
                                           Macon, Georgia 31201                                                                            Plaintiff

                                                                                                                        VS.
                                                                                       Georgia CVS Pharmacy. LLC
         Name and Address of Party to be Served.
         Georgia CVS Pharmacy. LLC_________
                                                                                                                                         Defendant
         do CT Corporation System

         9RQ .9 P.iiK/pr .*^trppt I a\ft/rpnrp\/illp (TA ^004(1-4^0.*^
                                                                                                                                           Garnishee

                                                                     SHERIFF’S ENTRY OF SERVICE
<
z
° □ I have this day served the defendant                                                                                      personally with a copy
2 of the within action and summons.
0.




3 I have this day served the defendant_______ __________________________ ^________                                                         by leaving a
iv copy of the action an,d summons at his most notorious place of abode in this County.
     n
o'A Delivered same into hands of                                                                              ______________ described as follows:
^ age, about        years; weight                              pounds; height, about      feet and            inches, domiciled at the residence of
    defendant.
Z'A
                              >           V     .'\J$ ' i         <              I I
                                                                                                                                         a corporation
    Served the defendant__________ i.,                                                                            I

° D by leaving a copy of the within action and summons with______ ___________ ^_______
g in charge of the office and place of doing business of said Corporation in the County.
o

5 I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the
s door of the premises designated in said affidavit, and on the same day of such posting by depositing a true copy of the
^ ° same in the United States Mail, first class in an envelope property address to the defendant(s) at the address shown in said
I summons, with adequate postage affixed thereon containing notice to the defendant(s) to answer said summons at the
    place stated in the summons.


  p Diligent search made and defendant_________
o ^ not to be found in the jurisdiction of this court.
z
                                                                                                                                     / >
                                                     I                       I ;
         This     ^day of                                            ..20.                                                                    ■)
                                                                                                                                                       C   ->
                                                                                                                               ‘ i

                                                                                                                                                   Deputy




                                                                                                                         t'
                   STATE COURT OF BIBB COUNTY
                        STATE OF GEORGIA




                       CIVIL ACTION NUMBER 19-SCCV-089530 -
Kilpatrick, Jennifer

PLAINTIFF
                                           VS.
Georgia CVS Pharmacy, LLC

DEFENDANT


                           SUMMONS
TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiffs attorney, whose name and address is;
                           David Dozier
                           Dozier Law Firm
                           327 Third Street
                           Macon, Georgia 31201
an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 24th day of January, 2019.
                                                  Clerk of State Court




                                                 Patricia M. GraveWcierk of State Court
                                                                  Bibb County, Georgia
                                                                                       # EFILED IN OFFICE
                                                                                       CLERK OF STATE COURT
                                                                                       BIBB COUNTY, GEORGIA
                                                                                    19-SCCV-089530
                                                                                               JBH
                                                                                      JAN 24, 201910:28 AM

                          IN THE STATE COURT OF BIBB COUNTY                              Qavol.jtix___
                                                                                        PatHciaM^GraveSrClerk of State Court
                                   STATE OF GEORGIA                                                    Bibb County, Georgia



JENNIFER KILPATRICK,

       Plaintiff,                                      Civil Action No.

V.


GEORGIA CVS PHARMACY, LLC; and
JOHN DOES NOS. 1-10.,

        Defendants.

                          ORIGINAL COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff in the above styled action, by and through her undersigned

attorney of record, ^d hereby file this Complaint for Damages, respectfully showing this

Honorable Court the Following;
                                                  1.

        The Defendant, Georgia CVS Pharmacy, LLC (hereinafter “CVS”), is a domestic limited

liability company licensed to conduct business in the State of Georgia which maintains its principal

place of business in Rliode Island and a registered agent in Gwinnett County, Georgia, but is

nevertheless subject to the venue and jurisdiction of this Court pursuant to O.C.G.A. § 14-2-510.

                                                  2.

        The Defendant John Does Nos. l - l O, at all times relevant to this Complaint for Damages,

was and is an employee and/or agent of the Defendant CVS, subjecting him to the jurisdiction and

 venue of this Court as a joint tort-feasor.

                                                  3.

        The Defendant, CVS, owns and/or operates the retail establishment and premises located

 at 1271 Gray Highway, Macon, Georgia, 31211 (hereinafter “subject premises ).
                                                  4.

        Gn or about March 17, 2017, on the subject premises, the Plaintiff, as an invitee, slipped

and fell on a dangerous substance to the negligence of the Defendants CVS and John Does Nos.

I-IO.

                                                  5.

        The Defendant John Does Nos. 1 -10, an employee and/or agent of the Defendant CVS, was

negligent, as pled in ^4, by failing to provide sufficient warning of the subject dangerous surface,

by failing to inspect and discover the dangerous surface, by failing to remove and/or correct the

dangerous surface, and by failing to use ordinary care in preventing hazardous conditions that

could result in a slip and/or fall.

                                                  6.

        The Defendant CVS, the owner and/or operator of the subject premises, was negligent, as

pled in^4, by failing to provide sufficient warning of the subject dangerous surface, by failing to

inspect and discover the dangerous surface, by failing to remove and/or correct the dangerous

surface, by failing to use ordinary care in preventing hazardous conditions that could result in a

slip and/or fall, and by hiring and retaining an unsafe employee(s),.to wit: Defendant John Does

Nos. l-iO.

                                                  7.

        As a proximate and foreseeable result of the Defendants’ negligence, the Plaintiff was

seriously injured, incurfihg medical expenses in excess of $17,700.00, as well as lost wages in

excess of $1.00.

                                                  8.

        In addition to 1[7, the Plaintiff has endured and will continue to endure pain and suffering.
                                                   9.

        The Plaintiff has a cause of action against the Defendant John Does Nos. 1-10 for

negligence and all other applicable theories of liability.

                                                   10.

        The Plaintiff has a cause of action against the Defendant CVS for negligence, negligent

hiring and retention of an unsafe emplQ,yee(s), respondeat superior, and all other applicable

theories of liability.

                                                   11.

        The Plaintiff is entitled to recover from the Defendants for her past and future medical

expenses, lost wages, past and future pain and suffering, and all other damages as permitted by

Law.

        WHEREFORE, Plaintiff prays that she have a judgment against the Defendants in an

amount detenriined. by a fair and impartialjury to be adequate and j ust.




                             [SIGNATURE ON FOLLOWING PAGE]
This                 L                      , 2019.




                                                                           y
                                                  DWl5 t)OZIER "
                                                  State Bar No. 228898
                                                  Attorney for Plaintiff

DOZIER LAW FIRM, LLC
327 Third Street
P.O.BOX13
Macon, (jeorgia 31202-0013
1478) 742>-8441 -




           DEFiENDAMT CVS WILL BE SERVED AT THE FOLLOWING:

                             GEORGIA CVS PHARMACY. LLC
                                    c/o Registered: Agent:
                                   C T Corporation System
                                     289 S Culver Street
                              Lawrenceville, Georgia, 30046-4805
                                                                                         # EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                        BIBB COUNTY, GEORGIA
                                                                                     19-SCCV-089530
                                                                                                 JBH
                                                                                        JAN 24, 2019 10:28 AM

                         IN THE STATE COURT OF BIBB COUNTY
                                  STATE OF GEORGIA                                          Palrida M^Gravefccterk of State Court
                                                                                                           Bibb County, Georgia



JENNIFER KILPATRICK,

       Plaintiff,                                      Civil Action No.

V.

GEORGIA CVS PHARMACY, LLC; and
JOHN DOES NOS. 1-10.,

       Defendants.

        PLAINTiEF’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT
                       GEORGIA CVS PHARMACY, LLC


       COMES NOW, Plaintiff in this matter and requests that Defendant, pursuant to O.C.G.A.

§9-11-36, to admit the following in writing within 30 days of service of the same:

                                                  1.

       You have been correctly named in the present cause insofar as the legal designation of

names is concerned.

                                                 2.

       You have been properly served as a party defendant.

                                                 3.

       Process and service of said process is sufficient with regard to you in this case.

                                                 4.

       Bibb County State Court has jurisdiction over the subject matter of this case.

                                                  5.

       Bibb County State Court has personal jurisdiction over you as a party in this case.

                                                  6.

       Venue is proper in Bibb County State Court.
>-'■




                                                             7.

              Admit that, on or about March 17, 2017, you owned and/or operated the premises located

       at 1271 Gray Highway, Macon, Georgia, 312U (hereinafter “The Premises”).

                                                             8.

              Admit that, on or about March 17, 2017, the Plaintiff was an invitee in the premises you

       owned and/or operated at 1271 Gray Highway, Macon, Georgia, 31211.

                                                             9.

              Admit tha:t, on Or about March 17, 2017, the Plaintiff was injured on the premises you

       Owned and/or operated at 1271 Gray Highway, Macon, Georgia, 31211,

                                                             10.

              Admit that, on or about March. 17, 2017, Plaintiff tripped and fell on a dangerous

       substance while walking in the parking lot within The Premises.

                                                             11.

              Admit that, as a direct and proximate result of the aforementioned fall, Plaintiff sustained

       bodily injuries.

                                                             12.

               Admit that you were negligent by failing to provide sufficient warning of the subject

       dangerous defect or condition that.caused Plaintiffs fall.

                                                         :   13.

               Admit that you were negligent by failing to remedy or remove the dangerous defect or

       condition that caused Plaintiff s fall.

                                                             14.

               Admit that you were negligent by failing to use ordinary care in preventing hazardous

       conditions that could result in such an injury.
                                                 15.

       Admit that Plaintiff’s aforementioned fall was directly and proximately caused, either

wholly or partially^ by your own negligence.

                                                 16.

       Admit that Plaintiff’a aforementioned fall was directly and proximately caused, either

wholly or partially, by the negligence of Defendant John Does Nos. 1 -10.

                                                 17.

       Admit that you were negligent by hiring and retaining an unsafe employee(s), to wit:

Defendant John Does Nos. 1 -1,0.

                                                 18.

       Admit that your, negligence proximately and foreseeably caused the injuries alleged in

Plaintiff s Complaint for Damages.

                                                 19.

       Admit that you emplpyee(s), Defendant John Does Nos. 1-10, were negligent.

                                                 20.
       Admit that you are liable for the negligence of your employee(s). Defendant John Does

Nos. 1-10, under the doctrine of respondeat superior.

       RESPOND AS REQUIRED BY LAW.



                           [SIGNATURE ON FOLLOWING PAGE]
'x   This                              ,2019.




                                    eTavi^-Dozier
                                    State Bar Ng. 228898
                                    Attorney for Plaintiff

     DOZIER LAW FIRM, EEC
     327 Third Street
     P.O.Bgx13
     Maeoh, Georgia 31:202-0013 '
     (478)742.8441
*.1                                                                                            # EFILED IN OFFICE
                                                                                               CLERK OF STATE COURT
                                                                                               BIBB COUNTY, GEORGIA
                                                                                            19-SCCV-089530
                                                                                                       JBH
                                                                                              JAN 24, 2019 10:28 AM

                                                                                                Q-^.von                 _____
                                IN THE STATE COURT OF BIBB COUNTY                              Patricia M. GroveVcierk of Slat© Court
                                                                                                                Bibb County, Georgia
                                         STATE OF GEORGIA

      JENNIFER KILPATRICK,

             Plaintiff,                                     Civil Action No.

      V.


      GEORGIA CVS PHARMACY, LLC; and
      JOHN DOES NOS. 1-10.,

             Defendants.

                    PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT
                               GEORGIA CVS PHARMACY, LLC

             COMES NOW, the plaintiff in the above-captioned case, and hereby requires that defendant

      answer under oath and in writing the following interrogatories within 45 days from the date of

      service as provided by O.C.G.A. § 9-11-33 and that a copy of the answers be furnished to plaintiffs

      attorney, David Dozier, P.O. Box 13, Macon, GA 31202.

             NOTE A: When used in these interrogatories, the term defendant or any synonym thereof

      is intended to and shall embrace and include, in addition to the said defendant, all agents, seiwants,

      representatives, private investigators and others who are in a position for or may have obtained

      information for or on behalf of the defendant.

             NOTE B: These interrogatories shall be deemed continuing to the extent required by law.

      You ate requested to (1) seasonably supplement any response directed to the identity and location

      of persons having knowledge of discoverable matters, as well as the identity of each person

      expected to be called as an expert witness at trial, the subject matter of which he is expected to

      testify and the substance of his testimony; and (2) amend ariy prior response if you subsequently

      learn that the original response was incorrect, or if you learn that although correctly made, the
original response, is no longer true and the circumstances are such that a failure to amend the

response is, in substance, a knowing concealment.

                                                   1.

          State whether you have ever had a lawsuit other than the present one filed against you as a

result of an incident of a nature similar to, or in the same locality as, the incident complained of in

this action including for each lawsuit the date it was filed, the court in which it was filed, the name,

address and status of each other party in the suit, the name and address of the attorney for Plaintiff,

whether there was a trial and the ultimate disposition of the case.

                                                   2.

          State whether you have ever had a claim filed against you or your insurance carrier as a

result of an incident of a nature similar to, or in the same locality as, the incident complained of in

this action, and for each, include:

    (a)      The name and address of each claimant;

    (b)      Whether suit was filed against your insurance carrier, and if so, the name and address of

             the insurance carrier;

    (c)      The date on which it was filed;

    (d)      The facts on which it was based;

    (e)      The ultimate disposition of the claini;

    (f)      Whether a record was made of the claim, and if so, the name and address of the person

             who has custody of each record.

                                                   3.

          State whether any person or entity has made a complaint or criticism, orally or in writing,

concerning hazardous conditions.
                                                   4.

         State whether or not any incident report was made with regard to the incident that is the

subject of this lawsuit whether the report or document was created by you or a representative of

miother company Or another individual.

                                                   5.

         State whether or not you have the original copy of any incident report pertaining to this

incident and identify the contents of any such report.

                                                  6.

         State whether or not there are any procedures or policies in effect regarding the presence of

hazardous conditions, generally, relating to the prevention and removal of dangerous substances. If

there are any such procedures or policies, please describe in detail.

                                                  7.

        State whether or not there are any procedures or policies in effect for the notification of, or

the prevention of dangerous substances. Ifthere are any such procedures or policies, please describe

in detail.

                                                  8.

        State whether or not there are any procedures or policies in effect for the regular inspection

of the prevention and rernpval of dangerous substances. If there are any such procedures or policies,

please describe in detail.

                                                  9.

        Please provide in detail the practices and procedures employed to respond to notification of

the presence of dangerous substances, including the names of those who specifically perform the

work (individuals or business entities).
                                                   10.

        Please state whether. any statement was obtained by you eoneeming the incident that is the

subj ect of this lawsuit.

                                                   11.

        State the names, last known addresses, places of employment, job classification, and present

whereabouts of all agents, servants, employees, representatives, private investigators, or others who

were employed at the tirne of the incident that is the subject matter of this lawsuit.

                                                  12.

        State the names, lastknbwn addresses, places of emplpyment, j ob classification, and present

whereabouts of       agents, servants and employees who may have knowledge regarding the subject

of this lawsuit.

                                                  13.

         State the names, last known addresses, places of employment, job classification and

present whereabouts of all agents, servants and employees who have had or may have had any

communications whatsoever,, whether orally or in writing, with Plaintiff

                                                  14.

        Please identify aiiy and all persons you expect to call as expert witnesses in the trial of this

case and give the substance of the facts and opinions to which the expert is expected to testify as

well as his or her address and phone number.

                                                  15.

       Please give the name, current address, place of employment and telephone number of all

persons known to you or your attorney who have any knowledge of relevant information, facts or

circumstances which bear on any of the issues in the captioned case.
                                                 16.
      State whether or not Defendant is incorporated, and if so, state:

(a)      The date and state of incorporation;
(b)      The exact naiiie of the corporation as it appears in its articles of incorporation;

(c)      Whetherior not the eorporatiori is now iri good sfariding, and if not, the date on which it

         was adinmistratively suspendeddr:dtherwlse dissolved;

(d)     if the corporation forfeited its charter, state the exact time it forfeited its charter and give
         the names and addresses of the officers of the corporation;

(e)      If the defendant is not incorporated, state whether or not it is a partnership, and if so,
         give all names of partners or if it is a municipal corporation or a political organization,
         statd its exact name and’m what state it is organized to do business.

      RESPOND AS REQUIRED BY LAW.




                           [SIONATURE on following PAGE]
This                               2019.:




                                       DAtlfeoZIER^         (
                                       State Bar No. 228898
                                       Attorney for Plaintiff

DOZIER; LAW FIRMi LLO
327 Third Street
P. 0. Box 13
Macdh^::<3eorgia 2:1202-00:1; 3:
(478) 7il2-844:i




                                                    \
                                                                                     # EFILED IN OFFICE
                                                                                     CLERK OF STATE COURT
                                                                                     BIBB COUNTY, GEORGIA
                                                                                  19-SCCV-089530
                                                                                             JBH
                                                                                    JAN 24, 2019 10:28 AM


                                                                                         Patricia M. Gravo^lerk ot State Court
                         IN THE STATE COURT OF BIBB COUNTY                                               Bibb County. Georgia

                                  STATE OF GEORGIA

JENNIFER KILPATRICK,

       Plaintiff,                                        Civil Action No.

V;

GEORGIA CVS PHARMACY, LLC; and
JOHN DOES NOS. I-IO.,

       Defendants.

      PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                              GEORGIA CVS PHARMACY, LLC

        COMES NOW, the Plaintiff in the above-captioned case hereby requests Defendant to

produce and permit Plaintiff, or someone acting on Plaintiff s behalf, to inspect and copy the

following designated documents (including writings, drawings, graphs, charts, photographs, and

other dataoompilations from which information can be obtained or translated, if necessary, by the

respondent through detection devices into a reasonably useable form) or to inspect and copy, test

or sample any of the following designated tangible things, which constitute or contain matters

withinthe scope of Rule 26b of the Georgia Civil Practice Act, O.C.G.A. § 9-11-26(b), and which

are in the possession, custody or control of the party whom these requests are served.

        The production of dociunents and things hereinbelow designated shall be made in the law

 offices of Plaintiff s undersigned counsel of record.

        NOTE A: Should any document or thing herein requested come into existence or become

 known to you or your attorney subsequent to your receipt of this request or subsequent to the

 inspection or other means of producing said documents or things hereinbelow requested, this

 request shall be deemed to be continuing in nature.
        NOTE B: As an alternative to producing the documents or other evidence of witing

hefeinbeiow designated at the time, date and place above specified, you may photostat true, correct

and genuine copies of such requested documents or other evidence of writing and attach same to

your formal response to the within and foregoing Request for Productioh and serve same upon the

undersigned counsel within forty-five (45) days for the date of service of this request.

                             REQUEST FOR PRODUCTION NO. 1

       Please produce, any and all correspondence to or from either you, your business, or the

premises located at 3661 Eisenhower Pkwy, Macon, Georgia, 31206 which relates to the incident

which is. the subject of this complaint. In addition, include any and all documents, letters, memos

or other writings; that you received from any other person or entity concerning the incident which

is the subject of this complaint.

                             REQUEST FOR PRODUCTION NO. 2

       Please produce any and all documents which show the assignment of liability for injuries

which occur on the subject property .

                             REQUEST FOR PRODUCTION NO. 3

       Please produce any and all documents which show procedures for handling legal claims

against the subject property or the owner of the subject property.

                             REQUEST FOR PRODUCTION NO. 4

       Please produce any and all documents, letters, memos or other writings relating to

procedures for the prevention, removal, repair or warning of hazardous conditions on the property.
                            REQUEST FOR PRODUCTION NO. 5

        Please produce any and all documents, letters, memos or other writings, including but not

limited to any safety and procedure manuals relating to inspection schedules for the subject

property, and any training manuals or videos used to train new employees, generally.

                            REQUEST FOR PRODUCTION NO. 6

        Please produce any incident report prepared in connection with the incident which is the

subject matter of this complaint.

                            REQUEST FOR PRODUCTION NO. 7

       Please produce all documents identified by Defendant in response to Plaintiffs First

Interrogatories.

                            REQUEST FOR PRODUCTION NO. 8

       Please produce all time sheets or time cards for January 15, 2017, of all agents, servants,

employees, representatives, or others who were employed by Defendant at the time of the incident.

                            REQUEST FOR PRODUCTION NO. 9

       Please produce any and all documents, letters, memos or other writings relating to

maintenance schedules for the subject property.

                           REQUEST FOR PRODUCTION NO. 10

       Please produce any diagrams, plats, or drawings of the premises where the incident

complained of occurred that you have in your possession.

                           REQUEST FOR PRODUCTION NO. II

       Please produce all incident reports made after the occurrence of any incident of a nature

similar to the one complained of herein, specifically including any prior or subsequent incidents

involving spills of dangerous liquids.
                            REQUEST FOR PRODUCTION NO. 12

      Please produce any and all photographs in your possession taken of the scene of the

occurrence complained of.




                            [SIGNATURE ON FOLLOWING PAGE]
This                          .,2019.




                                    DAVl!) DOZIER
                                    State Bar No. 228898
                                    Attorney for Plaintiff

DOZIER LAW FIRM, LEG
32:7 Third Street
P, O. BOx 13
Macon,: Georgia 3.1202-QG13
(478)742-8441
                                                                                           # EFILED IN OFFICE
                                                                                           CLERK OF STATE COURT
                                                                                           BIBB COUNTY, GEORGIA
                                                                                     19-SCCV-089530
                                                                                                JBH
                                                                                       JAN 24, 2019 10:28 AM

                         IN THE STATE COURT OF BIBB COUNTY
                                                                                           Patricia M. Gravo^ierk of State Court
                                  STATE OF GEORGIA                                                          Bibb County, Georgia



JENNIFER KILPATRICK,

       Plaintiff,                                     Civil Action No.

V. ^


GEORGIA CVS PHARMACY, LLC; and
JOHN DOES NOS. 1-10.,

       Defendants.

                            5.2 CERTIFICATE OF DISCOVERY

       PursuanttO Ga. Unif. Sup. Ct. R. 5.2(2), this is to certify that copies of:

           1. Plaintiff's First Interrogatories to Defendant Georgia CVS Pharmacy, LLC',
           2. Plaintiff's First Request for Production of Documents to Defendant Georgia CVS
              Pharmacy, LLC',
           3. Plaintiff's First Request for Admissions to Defendant Georgia CVS Pharmacy,
              LiC; and

were electronically filed via the PeachCourt electronic filing system with the Clerk for Superior

Court of Bibb County on January            , 2019 to be served contemporaneously with copies of

Summons and Cowp/amt by the Sheriff s Department of the County in-which the defendant resides.

or by any other individual so authorized by the Georgia ^ivil Practice Act.

       Respectfully submitted this the         day of                            , 2019.




                                                        D^vid Dozier
                                                        GA Bar No. 228898
                                                        Attorney for Plaintiff
DOZIER LAW FIRM, LLC
327 Third Street
PO Box 13
Macon, GA 31202-0013
r478i 742-8441.
